Exhibit 10.7
FAIRNESS OPINION








Prepared in conjunction with
A Sale & Purchase of Assets by


Bluegate Corporation
("SELLER")


And


A Sperco Entity, Trilliant Corporation and SAI Corporation
("PURCHASERS")






November 6, 2009






1

--------------------------------------------------------------------------------




November 6, 2009


Mr. Charles Leibold
Chief Financial Officer
Bluegate Corporation
701 North Post Oak Road, Suite 600
Houston, Texas 77024




Dear Mr. Leibold:


Convergent Capital Appraisers, LLC (CCA) has been engaged by Bluegate
Corporation (Company or Bluegate or BGAT) to render a Fairness Opinion in regard
to the following described transactions.


Stephen Sperco (through a Sperco entity controlled by him) will purchase certain
assets from Bluegate Corporation (“BGAT”) with payment made by a combination of
cash and the conversion of debt. The assets to be purchased will be the BGAT
Medical Grade Network (“MGN”) operation that supports clients with field
engineers, consulting, and the sale of product. Trilliant Corporation will
purchase certain assets from BGAT with a cash payment. The assets to be
purchased will be the Trilliant Technology Groups (“TTG”) consulting operation.
SAI Corporation (“SAIC”) will purchase certain assets from BGAT in exchange for
a Mutual Release in Full of certain claims. The assets to be purchased will be
the Healthcare Information Management Systems (“HIMS”) consulting
operation.  The remaining Carrier/Circuit business will remain in Bluegate
Corporation.


2

--------------------------------------------------------------------------------


Compliance Standards - 5150 Fairness Opinions*
While we are not specifically bound by the pronouncements of the Financial
Industry Regulatory Authority, Inc. (FINRA- formerly the National Association of
Securities Dealers NASD), it is our assessment that since the guidelines have
been endorsed by the United States Securities and Exchange Commission (SEC) as
being consistent with current disclosure regulations, we believe it prudent to
comply with the following disclosures.
*This rule was introduced with the filing of SR-FINRA-2008-028 which has been
approved by the SEC. This rule became effective on December 15, 2008.




Disclosures
If at the time a fairness opinion is issued to the board of directors of a
company the member issuing the fairness opinion knows or has reason to know that
the fairness opinion will be provided or described to the company's public
shareholders, the member must disclose in the fairness opinion:
 
(1) if the member has acted as a financial advisor to any party to the
transaction that is the subject of the fairness opinion, and, if applicable,
that it will receive compensation that is contingent upon the successful
completion of the transaction, for rendering the fairness opinion and/or serving
as an advisor;

 
(2) if the member will receive any other significant payment or compensation
contingent upon the successful completion of the transaction;

 
(3) any material relationships that existed during the past two years or that
are mutually understood to be contemplated in which any compensation was
received or is intended to be received as a result of the relationship between
the member and any party to the transaction that is the subject of the fairness
opinion;

 
(4) if any information that formed a substantial basis for the fairness opinion
that was supplied to the member by the company requesting the opinion concerning
the companies that are parties to the transaction has been independently
verified by the member, and if so, a description of the information or
categories of information that were verified;

 
(5) whether or not the fairness opinion was approved or issued by a fairness
committee; and

 
(6) whether or not the fairness opinion expresses an opinion about the fairness
of the amount or nature of the compensation to any of the company's officers,
directors or employees, or class of such persons, relative to the compensation
to the public shareholders of the company.

 
Disclosure Responses
CCA has not had and does not anticipate any involvement in the foregoing
transaction except to the extent of rendering this opinion regarding the
fairness of the transaction.


CCA’s compensation in this matter is being paid by Bluegate Corporation and is
based upon hourly rates and a total fee estimate that has been contractually
agreed.


The only relationship with Bluegate and CCA is through the predecessor firm of
McClure, Schumacher & Associates, LLP which provided valuation services relative
to accounting issues and FASB 141 in conjunction with the purchase of Trilliant
in 2006 and 2007.


We have not attempted to verify independently public or private information
considered in our valuation.


We have expressed no opinions regarding the compensation of any parties to this
transaction.


Conclusion
Based upon the criteria outlined in this report, and based upon our research and
analysis, it is our opinion that: (i) the overall terms and conditions of the
Purchase Transaction are fair from a financial point of view and (ii) pursuant
to the Transaction Terms, the shareholders of Bluegate are receiving no less
than adequate consideration.


Company Overview
The following business description is taken from the Company’s second quarter
10Q, filed in July 2009.  The Company has been trying to establish itself as a
leader in the healthcare information technology business.  The efforts have not
been successful as indicated by the subsequent financial information that shows
continuous losses and the auditor’s opinion regarding questions of “going
concern.”


OUR BUSINESS
Bluegate provides the nation's only Medical Grade Network that facilitates
physician and clinical integration between hospitals and physicians in a secure
private environment. As a leader in providing the Healthcare industry outsourced
Information Technology (IT) solutions and remote IT management services,
Bluegate provides hospitals and physicians with a single source solution for all
of their clinical integration and IT needs. Additionally Bluegate provides IT
and telecommunications consulting through its professional services
organization.
 
CONSULTING PRACTICE
Healthcare institutions have very unique requirements not found in a typical
commercial environment. Our Healthcare consulting practice works with medical
facilities and systems on evaluation, procurement and implementation of
healthcare related voice, data, video, infrastructure and applications for the
Healthcare environment with a particular emphasis on the deployment of
Electronic Medical Record applications. Our IT/Telecommunications consulting
practice works in various industry verticals providing evaluation, procurement
and implementation of IT/Telecommunications solutions for our clients. Our
Applications consulting practice provides specific applications development,
enhancement, coding, and integration work for various industry verticals.


OUTSOURCING
Our outsourcing offering includes help desk support and break-fix operations as
well as acquisition and special financing of equipment and services. It also can
include provisions for technology refresh, change management, and level of
service agreements. Our target market for such services consists of
private-practice physicians whose office staffs typically lack the in-house
technical expertise to support mission-critical computer systems and associated
hardware. In many cases, these private-practice physicians are affiliated with
our larger medical facility clients, creating a logical foundation for Bluegate
to establish and maintain long-term business relationships.


SYSTEMS INTEGRATION AND MANAGED SECURITY SOLUTIONS
Our systems integration and managed security group enables secure,
HIPAA-compliant data communication between hospitals, medical facilities and
physician practices from all locations via the services of our Bluegate Medical
Grade Network ultimately enhancing patient care. We also provide affordable
access to compatible medical-focused content and applications over a secure IT
infrastructure to improve practice efficiency and service. We extend IT Best
Practices to the edge of the healthcare network ensuring every access point for
the physician and healthcare location is as secure as the hospital itself.


3

--------------------------------------------------------------------------------


MARKET OPPORTUNITY IN HEALTHCARE
Electronic data communication networks have vast potential for enhancing the
quality of patient care, mitigating the soaring costs of healthcare, and
protecting patient privacy. To harness this potential, the current
administration, Congress, and administrative agencies are advocating that all
physicians get connected to the proposed national health information network
(NHIN) system. A NHIN is expected to enable physicians to write electronic
prescriptions (eRx) and securely share patient electronic health records (EHR),
including medical images, with other healthcare providers at hospitals, clinics,
and individual physician offices.


In order to access and use the NHIN, individual physicians must have the
appropriate IT environment at their offices, and the hospitals where they admit
patients. Further, the hospitals' credentialed physicians must be on a common
HIPAA compliant network. Once the hospital has installed the necessary secure
electronic connectivity behind their firewall, the "last mile" of connectivity,
the figurative distance from the telecommunication provider's switch to an end
user (i.e. the physician), still presents a major challenge. In addition to
being HIPAA-compliant, the networks also need to be interoperable, which
requires assessing and augmenting physicians' existing IT equipment and
resources. Adequate training and technical support is necessary to ensure the
highest possible network availability and security and the ability to move and
manage information back and forth.


The Administrative Simplification provisions of Title II of HIPAA require the
United States Department of Health and Human Services to establish national
standards for electronic healthcare transactions and national identifiers for
providers, health plans, and employers. It also addresses the security and
privacy of health data. Adopting these standards will improve the efficiency and
effectiveness of the nation's Healthcare system by encouraging the widespread
use of electronic data interchange in Healthcare. As the result of increasing
pressure for healthcare providers to adopt electronic health records and the
favorable healthcare IT environment created by the Stark Law exceptions there is
rapidly increasing demand for Bluegate's networks, technologies, remote
management, and professional IT services.


BLUEGATE STRATEGY
Healthcare
Our current short term strategies are to: (1) increase our market penetration of
the Houston hospital, centralized Healthcare, and physician markets; (2)
commence deployment of services in other Texas cities; and, (3) commence
deployment of services in other cities in the U.S. Our long term strategy is
fivefold: (1) fill as much of the national HIPAA-compliant secured
communications void that exists between the physician and the hospital as we
can; (2) sell our services to the physicians that utilize our Medical Grade
Network  enabling them to choose Bluegate as their electronic  health solutions
firm and as the IT outsource firm of choice for all of their technology needs;
(3) to be "THE" IT solutions resource to medical institutions, Healthcare
facilities, regional health information organizations (RHIOs), and centralized
Healthcare organizations (HCOs) for all their IT needs; (4) partner with a wide
array of third party providers of software, managed systems, pharmacy benefits,
and many other applications that must run on electronic networks and be
installed in hospitals, HCOs and medical practices; and (5) become the premier
"boutique" consulting practice supporting the deployment of Electronic Medical
Record systems and services.


Professional Services
In addition to the Professional Services initiatives in Healthcare, Bluegate
intends to continue to grow in the following areas through its Trilliant
Technology Group organization: (1) Further establish its reputation as one of
the top Telecommunications consulting organizations in the U.S.; and (2) expand
its IT Infrastructure consulting base.


GOING CONCERN ISSUES
We remain dependent on outside sources of funding for continuation of our
operations. Our independent registered public accounting firm included a going
concern qualification in their report dated April 9, 2009 (included in our
annual report on Form 10-K for the year ended December 31, 2008), which raises
substantial doubt about our ability to continue as a going concern.


During the six months ended June 30, 2009 and the year ended December 31, 2008,
we have been unable to generate cash flows sufficient to support our operations
and have been dependent on debt and equity raised from qualified individual
investors and loans from a related party.
 
During the six months ended June 30, 2009 and 2008, we experienced negative
financial results as follows:


Six Months Ended June 30,
 
2009
   
2008
 
Net loss
  $ (41,102 )   $ (1,424,496 )
Negative cash flow from operations
  $ (127,269 )   $ (208,669 )
Negative working capital
  $ (1,505,020 )   $ (1,243,245 )
Stockholders' deficit
  $ (1,477,367 )   $ (1,189,289 )



 
These factors raise substantial doubt about our ability to continue as a going
concern. The financial statements contained herein do not include any
adjustments relating to the recoverability and classification of recorded asset
amounts or amounts and classification of liabilities that might be necessary
should we be unable to continue in existence. Our ability to continue as a going
concern is dependent upon our ability to generate sufficient cash flows to meet
our obligations on a timely basis, to obtain additional financing as may be
required, and ultimately to attain profitable operations. However, there is no
assurance that profitable operations or sufficient cash flows will occur in the
future.


4

--------------------------------------------------------------------------------


We have supported the above operations by: (1) loans from a related party, (2)
raising additional operating cash through the private sale of our preferred and
common stock, (3) selling convertible debt and common stock to certain key
stockholders and (4) issuing stock and options as compensation to certain
employees and vendors in lieu of cash payments.


These steps have provided us with the cash flows to continue our business plan,
but have not resulted in significant improvement in our financial position. We
are considering alternatives to address our cash flow situation that include:
(1) raising capital through additional sale of our common stock and/or debt
Securities and (2) reducing cash operating expenses to levels that are in line
with current revenues.


These alternatives could result in substantial dilution of existing
stockholders. There can be no assurance that our current financial position can
be improved, that we can raise additional working capital or that we can achieve
positive cash flows from operations. Our long-term viability as a going concern
is dependent upon the following:
- Our ability to locate sources of debt or equity funding to meet current
commitments and near-term future requirements.
- Our ability to achieve profitability and ultimately generate sufficient cash
flow from operations to sustain our continuing operations.




Updated Financial Analysis
In preparing this report, we requested that Management through Mr. Charles
Leibold prepare an updated assessment of the financial picture of the Company as
of the middle of October 2009.  The response is as follows:


·  
Bluegate Corporation is a public company traded on the OTCBB with 26 million
shares outstanding (50% of the outstanding shares are owned by three directors
who have differences among themselves).



·  
Bluegate has had negative cash flow problems for several years and has never
received a clean opinion from the external auditors which have consistently
cited “going concern” issues.



·  
Revenue is decreasing as two lines of business Trilliant Techology Group (TTG)
and Healthcare Information Management Systems (HIMS) have not generated any
substantial new business over the past year and will go dormant by end of
November 2009.  (2009 first half of year had Revenue of ~$2M with P/L at around
break-even, 2009 Q3 will have Revenue ~$760K with a loss from operations of
~$60K, and Forecast for 2009 Q4 is Revenue ~$460K with a loss from operations of
~$300K)



·  
Current liabilities (there is no long term debt) of approximately $1,900,000
exceed current assets of approximately $300,000.  Of the $1,900,000 of
liabilities, approximately $1,500,000 is owed to related parties - Single
secured creditor for $1,300,000 with UCC filing on all of the Company’s assets
and stock (from entity controlled by CEO/Director) and approximately $90,000
from two Directors who were formerly officers.



·  
Operation will not have cash to sustain another 30-45 days





Items of Intangible Value within Bluegate – Not Included in the Sale
Public filings indicate that the Company has a negative net worth based on
tangible assets.  The following analysis examines the items of value that may
not be reported on the financial statements at fair value as defined below.


The Statement of Financial Accounting Standards No. 157(FAS 157)
“Fair Value” is defined in FAS 157 as: the price that would be received to sell
an asset or paid to transfer a liability in an orderly transaction between
market participants at the measurement date.  Because that exit price objective
applies for all assets and liabilities measured at fair value, any fair value
measurement requires that the reporting entity determine:
 
· The particular asset or liability that is the subject of the measurement
(consistent with its unit of account);

 
· For an asset, the valuation premise appropriate for the measurement
(consistent with its highest and best use);

 
· The principal (or most advantageous) market for the asset or liability (for an
asset, consistent with its highest and best use);

 
· The valuation technique(s) appropriate for the measurement, considering the
availability of data with which to develop inputs that represent the assumptions
that market participants would use in pricing the asset or liability and the
level in the fair value hierarchy within which the inputs fall.



At the end of the business description filed with the SEC (excerpted
previously), there is a note regarding networking services.  This operation
appears to be the only one that has on-going value because there is an
expectation that it will generate a consistent flow of cash flow in excess of
the cost of services.  It provides internet connectivity to corporate clients on
a subscription basis; essentially operating as a broker.  It has several
customers and expects to generate about $350,000 in revenue and net about
$180,000 in gross margin or profit.  In addition, whenever there are technical
issues or an opportunity to provide IT support, those tasks have traditionally
been referred to other operations within the Company or to outside
contractors.  This operation is NOT included in the contemplated transactions
and it is to remain with Bluegate Corporation.


5

--------------------------------------------------------------------------------




Terms of the Deal
A Sperco entity is an entity owned by Mr. Stephen Sperco who is also the largest
shareholder of Bluegate Corporation (BGAT) holding 4.5 million out of a total of
26 million shares outstanding.  The MGN tangible and intangible assets purchased
from BGAT will be moved into a Sperco entity and the HIMS tangible assets
purchased from BGAT will be moved into SAI Corporation (“SAIC”) which an entity
is owned by Stephen Sperco.


Sperco entity’s purchase price for the MGN assets will consist of $100,000 cash
and $100,000 in forgiveness of debt, plus an adjustment on a dollar for dollar
basis for any working capital.  SAIC’s purchase price for the HIMS assets will
consist of a Mutual Release in Full of certain claims. The only tangible assets
to be transferred will be about $40,000 worth of furniture, fixtures and
electronic equipment that are part of the MGN and HIMS operations.


The intangible assets include the following:
1.  
Medical Grade Network

a.  
a registered mark – “Medical Grade Network”

b.  
a workforce of about 11 people

c.  
approved vendor status for the following:

 
MHHNP
Memorial Hermann Health Ntwrk Prov-9401
Northwestern Memorial Hospital
Bone and Joint Clinic of Houston
Renaissance HealthCare Systems
Global Imaging
Memorial Hermann Health Sys-Radiology
Malcolm Bremer, MD
Houston Digestive Disease Consultants
Southwest Nephrology Associates, LLP
Advanced Orthopedics & Sports Medicine
Cindy Ivanhoe, MD, PA
Diabetes Centers of America
Northwest Oral Maxillofacial Surgery
G.I. Specialists of Houston, LLP
Women's Healthcare of Houston
Memorial MRI & Diagnostic
Neurology, Headache & Pain
Houston Allergy & Asthma Associates
Houston Fertility Institute
Urology Associates
Memorial Hermann Home Health
Pulmonary Critical Care & Sleep Medicine
Cardiology Associates of Houston
Texan Imaging Centers (formerly Okomed)
Center for Pain Recovery, PA
Gateway To Care
Dynamic Orthotics and Prosthetics
Leachman Cardiology Associates, PA
US Imaging



2.  
Healthcare Information Management Systems

Since the HIMS operation has no on-going business it will go dormant by the end
of November 2009, and it is our assessment that without on-going operations this
operation has no intangible fair value.
 
3.  
Trilliant Corporation’s (“Trilliant”) (a company owned by William Koehler,
former Director/Corporate Officer of BGAT) purchase price for Trilliant
Technology Group, Inc’s. (“TTG”) assets of $5,000 cash and will include:

a.  
the Trilliant corporate name

b.  
future revenues of about $20,000 (residual work on two ending contracts – which
will require hiring contract labor which is expected to cost as much as the
revenue)



In additional to the tangible and intangible assets, it is important to note the
following circumstances and details regarding the transaction.


1.  
Lease and Labor

a.  
BGAT is obligated on a building lease for 7,290 square feet that runs until 2013
and costs about $9,000 per month.

b.  
BGAT requires only five or six people to operate its carrier business

c.  
The new Sperco entity will require less than 2,000 square feet for all its
operations post transaction.  This would equate to about 27% of the space or
about $2,500 per month.

d.  
The new Sperco entity has agreed to supply BGAT with accounting and
administrative staff, as well as technical support for the carrier business, at
no charge in exchange for free rent.

e.  
BGAT intends to sublease as much of the space as possible as soon as possible.

f.  
Occupancy by the new Sperco entity will defer to BGAT’s needs and opportunities.



2.  
Carrier or Connectivity Operation

a.  
This operation is staying with BGAT

b.  
This is the only operation of BGAT that has been adequately profitable.

c.  
The new Sperco entity is acquiring the Medical Grade Network operation which
provides maintenance support to BGAT’s Carrier customers.  As part of the
transaction, Sperco agrees to continue providing that support.



6

--------------------------------------------------------------------------------


3.  
Medical Grade Network (MGN) Operation – Fair Value Assessment

a.  
Revenues have been declining over the last three years as indicated by the
following table.  They appear to have stabilized in 2009 at around $100,000 per
month.  The increase in revenues in quarter 3 of 2009 is attributed to several
larger dollar projects that are not expected to recur at the historic levels.

b.  
For the nine months ended September 2009, this entity generated slightly more
than $900,000 in revenues and produced a gross margin (profit after direct
costs) of $130,000 or about 14%.  However, after including direct labors costs
(reported as compensation) of $150,000, the operation lost $20,000.

c.  
It must be noted that BGAT’s corporate overhead expense to maintain this
business operation far exceeds an industry norm of 10%, which accounts in part
for continuing ongoing losses.

d.  
It is our assessment that while “Medical Grade Network” has been registered as a
proprietary service mark, it does not appear (based on the trend of revenues and
with no pending contracts) to have developed independent commercial
recognition.  What value does exist is subsumed within the forecast cash flows
as previously analyzed.



[fairnesstopcustomers.jpg]

4.  
Healthcare Information Management Systems (“HIMS”) Operation – Fair Value
Assessment

a.  
Revenues have been steadily declining during the nine months ended September
2009 and the remaining two contracts will end during November 2009.

b.  
Since the HIMS operation has no on-going business it will go dormant by the end
of November 2009, and it is our assessment that without on-going operations this
operation has no intangible fair value.



5.  
 Trilliant – Fair Value Assessment

a.  
This entity has no work force as of the end of September 2009 because of a lack
of on-going projects.

b.  
The remaining $20,000 in contract revenues will be earned through the use of
outside contractors (former Trilliant employees).  The expectation is that the
additional cost of using outside contractors rather than employees will consume
any profit potential.

c.  
The Trilliant name has not been established as a brand although it may be
recognized among previous customers.

d.  
Given there are no pending contracts and no pending bids, the value of the
Trilliant name is considered to be minimal at best.

 
Motivation for the Transaction
BGAT has not been profitable since inception and the business model has proven
to be unsuccessful.  According to Yahoo Finance, the Company has not attracted
any mutual fund or institutional investors.  About 13.0 million of the 26
million shares outstanding – about ½ are held by three individuals and one
company.  The price of a share has declined from dollars to pennies over the
last eight years and volume is negligible.


To resurrect the various operations will require expenditures for marketing and
business development.  Given the poor stock performance, it is unlikely that
funds could be raised through a stock offering.  The cash flow statement at
right shows that over the past two calendar years, approximately $6.25 million
($4.85 mil + $1.40 mil) has been raised through the issuance of stock, options
and warrants to fund operating losses which total approximately $6.9 million
over the two years ($1.8 mil + $5.1 mil).


All of the Company’s assets are pledged against more than $1 million in debt, so
it is unlikely that loans could be secured from traditional lending sources.


It is our assessment that BGAT has approached a financial impasse that has
required drastic measures if bankruptcy is to be avoided.
 
7

--------------------------------------------------------------------------------


Financial tension within the organization has been caused by reduced
compensation and exchanging paychecks for stock as well as major internal
restructuring.  This has lead to discord among the current and former Directors
which has the potential to escalate to legal action.  If lawsuits are brought
into this already dire financial situation, the cost and time delays will
undoubtedly destroy what little value is left and bankruptcy will most surely be
the inevitable conclusion to BGAT’s existence.


The proposed strategy is to minimize the loss and avoid bankruptcy.  Management
believes that first and foremost, the potential litigation must go away if
progress is to be made.  To that end, it is our understanding that about $90,000
of the $100,000 cash purchase price paid to BGAT for the MGN assets will be used
to repay loans from Mr. Sternberg and Mr. Koehler (two former
Directors/employees/corporate officers).  In exchange, they will provide full
release and waivers of all claims.
[fairnesscashflows.jpg][fairnessgraphs.jpg]

 
Common Shareholder Dilution
As indicated by the balance sheet at right, even with an infusion of $100,000
and the forgiveness of $100,000 of debt, shareholders’ equity will still be
negative.  We see from the previous financial statements that the Company has
amassed large losses in the last two years and funded those losses with dilutive
shares.  Approximately $1.4 million of cash was raised while $4.8 million of
shares / options / warrants were issued to cover expenses.


While the rate of loss has decreased in the last year, there is every
expectation that losses will continue if operations are allowed to continue.  To
cover those losses, more and more shares will likely be issued as there is no
collateral for loans.


Continuing to operate in this fashion will be detrimental to the common
shareholders as their ownership value continues to be diluted.


Without the Sperco entity purchase, the common shareholders have little or no
hope of realizing any return on their investment.


8

--------------------------------------------------------------------------------


 Purchase Prices Relative to Fair Value and Fairness
Given the dire financial condition of BGAT, it is unrealistic to suggest that
MGN be placed with a business broker to sell because that would likely require
between six months and a year to locate a buyer and close the
transaction.  Moreover, given the revenue trends, and a lack of future
contracts, it is uncertain whether a buyer could be found, particularly in a
down economy with tight credit.


Sperco (through entities controlled by him) will be contributing the following
values
·  
Cash - $100,000

·  
Forgiveness of Debt $100,000

·  
Accounting and administrative services and technical support for the carrier
business as needed in exchange for short term free rent.



The determination of fairness is a measurement of relative values.  Does one
party to the transaction benefit disproportionately and to the detriment of
another party.  In this case, the question is whether the Sperco entity, SAIC
and Trilliant will benefit to the detriment of the common shareholders.


Our analysis of the fair value of the MGN assets included in this transaction
indicates that if anything, the price of $200,000 is likely a high price. The
total tangible collateral in this transaction is something less than $40,000
which means a loan value in the $30,000 range or less.  TTG has no on-going
operations while MGN and HIMS’s operations have been trending downward.


We know that these three operations are insufficient to support BGAT’s overhead
and if they are not sold in short order, they will likely cease to exist.


Without these sales, BGAT will continue to be in default on its loans and given
the state of financial resources, will be forced to file for bankruptcy
protection.  Between legal and trustee fees, what few resources are left will be
consumed and the common shareholders will receive nothing.


Conclusion
Based upon the foregoing evidence and analysis, it is our opinion that this
transaction is fair from a financial point of view as it provides the common
shareholders with more value than any other likely scenario.  Moreover, the
prices being paid to BGAT is assessed as meeting or exceeding what we have
determined to be a fair value for the assets to be sold to the Sperco entity,
SAIC and Trilliant.


Certification
In rendering our opinion, we have relied without independent verification upon
the accuracy and completeness of the financial and other information provided by
Bluegate Corporation and their agents.


We have assumed such information to be correct and complete in all material
aspects.


We have not attempted to independently verify public or private information
considered in our valuation.


We have held discussions with Management regarding the condition and outlook for
its operations, and have made such other investigations and analyses, as we have
deemed necessary.


We have assumed that there has been no material change in Bluegate Corporation’s
financial condition, results of operations, business or prospects since the date
of the last financial statements unless otherwise noted.


We believe that the analysis of management’s anticipated performance and
resulting lack of cash flow is a reasonable estimation, based upon past
performance and based on the information available to us at this time.  In
addition, Bluegate Corporation’s management has represented that there are no
pending contracts or work in progress that have not been disclosed.


The preparation of a fairness opinion involves various determinations as to the
most appropriate and relevant quantitative and qualitative methods of financial
analyses and the application of those methods to the particular
circumstances.  Therefore, such an opinion is not readily susceptible to the
partial analysis or summary description.  Furthermore, in arriving at our
opinion, we did not attribute any particular weight to any specific analysis or
factor.  Rather, we have made qualitative judgments as to the significance and
relevance of each.


Accordingly, Convergent Capital Appraisers believes that our analysis must be
considered as a whole.


In our analyses, we made numerous assumptions with respect to industry
performance, general business and economic conditions and other matters, many of
which are beyond the control of Bluegate Corporation.  Any estimates contained
in these analyses are not necessarily indicative of actual values or predictive
of future results or values, which may be significantly more or less favorable
than as set forth therein.


Convergent Capital Appraisers or through a predecessor firm McClure, Schumacher
and Associates, LLP have previously performed independent valuations of Bluegate
Corporation or related entities.


Neither Convergent Capital Appraisers nor the individuals involved with this
analysis have any present or contemplated future interest in the Plan or
Bluegate Corporation or any other interest that might tend to prevent making a
fair and unbiased appraisal.


These conclusions are based upon methodologies and financial fairness
considerations that we deem appropriate.  In accordance with recognized
professional ethics, our fees for this service are not contingent upon the
opinions expressed herein.


This Opinion is furnished solely for the benefit of Management and the Board of
Directors and may not be relied upon by any other person or for any other
purpose without our express, prior, written consent.


This Opinion is delivered subject to the conditions, scope of the engagement,
limitations and understandings set forth in this Opinion and our engagement
letter.


9

--------------------------------------------------------------------------------


Convergent Capital Appraisers shall not be subjected to any personal liability
whatsoever to any person, or on behalf of you or your affiliates.  Convergent
Capital Appraisers has been retained on behalf of and has delivered this Opinion
solely to the Management and the Board of Directors.


Notwithstanding that, Convergent Capital Appraisers’ fees and expenses are being
paid by Bluegate Corporation and certain covenants and representations have been
made by Bluegate Corporation.




Sincerely,
 
By: /s/ Jeffrey A. Schumacher
Jeffrey A. Schumacher

 
10

--------------------------------------------------------------------------------

 



Interviews
Multiple teleconferences were held with Mr. Charles Leibold over the period of
October 21 through November 6, 2009.  The report has been submitted in draft
form to the Board of Directors for review and comment.


Upon receiving the Board’s comments and suggestions, the report was finalized
and signature affixed.


Bibliography


·  
Bluegate Corporation SEC filing 10Q for the quarters ended 2005 – 2008

·  
Internally prepared financial statements and supporting as well as specially
prepared related schedules for the nine months ended September 2009

·  
Synopsis of the purchase and sale contract between the Sperco entity and
Bluegate Corporation


 
11

--------------------------------------------------------------------------------

 

Curriculum Vitae
Jeffrey A. Schumacher, CPA, ABV, ASA


EDUCATION & CERTIFICATIONS
Certified Public Accountant (CPA) State of Texas
Accredited in Business Valuation (ABV)
American Institute of Certified Public Accountants
Accredited Senior Appraiser / Business Valuation (ASA)
American Society of Appraisers
B.B.A.  (1976) Finance Major  Valparaiso University


PROFESSIONAL AFFILIATIONS
American Institute of Certified Public Accountants
American Society of Appraisers – Accredited Senior Member
ASA Houston Chapter Treasurer 2003-2004
ASA Houston Chapter President 2004-2005


PROFESSIONAL EXPERIENCE


2007 - Present                                FOUNDER and MANAGING MEMBER
Convergent Capital Appraisers LLC
Houston, Texas
 
 
Business valuation, forensic analysis, special issue damages, business
interruption claims, interim management, litigation support, family law issues,
valuation and consulting in mergers and acquisitions, partnership dissolutions,
dissenting stockholder disputes, ESOP appraisals, partnership disputes,
insurance fraud, patent infringement and estate and gift taxation issues.  Jeff
was a pioneer in the design of business valuation software beginning in the
early 1980s.

 


1996 - 2007                                FOUNDER and PARTNER
McClure, Schumacher & Associates L.L.P.
Houston, Texas
 
 
Business appraisal, litigation support, financial consulting and mergers and
acquisitions

 


1990 - 1996                                FOUNDER and PARTNER
Smith & Schumacher
Houston, Texas
 
 
Business appraisal, litigation support, financial consulting and mergers and
acquisitions

 


 


 
1983 - 1990                                ANALYST
 
 
Served as a contract financial analyst for several valuation firms in Houston
and Dallas, Texas.  These firms included Certified Business Brokers, Abraham &
Associates, Highview Services, Aden-Smith, and American Business Group.

 
12

--------------------------------------------------------------------------------


SPEAKING ENGAGEMENTS
 
Texas Society of Certified Public Accountants

 
1995, 1996, 1997 Asset Protection through Family Limited Partnerships

 
 
1994 Litigation Support Conference – Commercial vs. Personal Goodwill

 
 
1997 Litigation Support Conference - Discounts – What’s Fair

 
1997 Galveston Family CPE Conference - Basics of Business Valuation

 
1998 Galveston Family CPE Conference - Use and Abuse of Discounts

 
1999 South Texas School of Law – Litigation Support Conference –Daubert
Discussion Panelist

 
2000 Advanced Family Law Conference – Internet Research & Sites

 
2000 South Texas School of Law – Litigation Support Conference – Damage Models
Discussion Panelist

 
AWSPA-ASWA 54th Annual Conference

 
1994  Basic Business Valuation Techniques and Issues

 
Houston Bar Association, Family Law Section

 
1995 Appraising the Appraiser: Family Law Valuations

 
2003 Section 1041 and Marital Property Divisions

 
American Society of Appraisers

 
1998 Daubert & Robinson

 
Northeast Harris County Bar Association

 
2000 Equitable Interest

 
University of Houston

 
2002 Business Valuation - Discounts

 
2003 Business Valuation - Discounts

 
2004 Business Valuation – Discounts

 
Financial Consulting Group

 
2004 A multiple Regression Model for Predicting Discounts

 
Materials Marketing Associates, Inc.

 
2008 Annual Meeting, Miami, FL – Business Valuation and Exit Strategies





PUBLICATIONS
Houston Business Journal July 16-22, 1999
So How Much Is My Closely Held Business Worth?
Houston Business Journal May 16-22, 2003
Small Business Owners May Face Big Challenges in Divorce Court
Valuation Strategies September/October 2005
Estimating Minority Interest Discounts
 
13
 